Citation Nr: 0304919	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-21-984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
carpal tunnel syndrome of the right arm, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
carpal tunnel syndrome of the left arm, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, postoperative, extension 
mechanism malalignment with x-ray evidence of arthritis, and 
partial quadriceps tendon rupture, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, postoperative, and extension 
mechanism malalignment with x-ray evidence of arthritis, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
4, 1982, to March 19, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal, regarding the issues on appeal, in 
October 2000.  The veteran was contacted by the Board in 
December 2002 and was asked if he still desired to have a 
Travel Board hearing.  The veteran responded in January 2003 
that he no longer desired to have a hearing in regard to his 
claim on appeal.  Accordingly, his request for a hearing is 
considered to be withdrawn and the Board will adjudicate the 
appeal based on the evidence of record.  38 C.F.R. 
§ 20.704(e) (2002).

The Board also notes that the veteran perfected an appeal of 
a denial of several service connection claims and a claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  These claims were granted 
by the RO in May 2002.  The veteran was notified of the 
action that same month.  There is no indication in the claims 
folder that a notice of disagreement (NOD) has been submitted 
with respect to any aspect of the May 2002 rating action.  38 
U.S.C.A. § 7105(b)(1) (West 2002); see Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (NOD regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  Consequently, the issues remaining on 
appeal are the increased rating claims listed above.


FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome is manifested 
by no more than incomplete moderate paralysis; his left 
carpal tunnel syndrome is manifested by no more than 
incomplete mild paralysis.  He has subjective symptoms of 
numbness, tingling and pain.  There is no evidence of 
atrophy, limitation of the use of the fingers or hand or 
impairment of the wrist due to his bilateral carpal tunnel 
syndrome.

2.  The veteran's right knee disability is manifested by a 
range of motion of 25 to 60 degrees of flexion with evidence 
of moderate to marked fatigability even with extremely 
minimal use, moderate pain and weakness, and mild to moderate 
incoordination with the range of motion exercises.  

3.  The veteran's left knee disability is manifested by a 
range of motion of 40 to 55 of degrees of flexion with 
evidence of moderate to marked fatigability, even with 
extremely minimal use, moderate pain and weakness, and mild 
to moderate incoordination with the range of motion 
exercises.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for carpal tunnel syndrome of the right arm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.7, 4.120, 4.124a, Diagnostic Code 
8515 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for carpal tunnel syndrome of the left arm have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.120, 4.124a, Diagnostic Code 8515.

3.  The criteria for a disability rating of 30 percent for 
chondromalacia of the right knee, postoperative, extension 
mechanism malalignment with x-ray evidence of arthritis, and 
partial quadriceps tendon rupture, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2002).

4.  The criteria for a disability rating of 20 percent for 
chondromalacia of the left knee, postoperative, and extension 
mechanism malalignment with x-ray evidence of arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty for training from January 
4, 1982, to March 19, 1982.  A review of his service medical 
records (SMRs) reveals that he developed problems with his 
right ankle and right knee during basic training.  He 
received a diagnosis of chondromalacia of the right knee.  

The veteran submitted his original claim for disability 
compensation benefits in March 1982.  A June 1982 VA 
examination found no x-ray evidence of arthritis in either 
knee.  The veteran was diagnosed with medial plica syndrome 
for each knee.

The RO granted service connection for medial plica syndrome 
for each knee in July 1982.  A noncompensable disability 
evaluation was assigned. 

The records show that the veteran underwent surgery on the 
left knee in September 1983.  His left knee disability rating 
was later increased to 10 percent in November 1983. 

The veteran underwent surgery for his right knee in November 
1983.  His disability evaluation for the right knee was 
increased to 10 percent in February 1984.  The same rating 
decision reduced the veteran's disability rating for his left 
knee to a noncompensable level.

The veteran underwent surgery for chronic extensor 
malalignment of the right knee in October 1984.  His 
disability rating for the right knee remained at the 10 
percent level.

The veteran's left knee disability rating was increased to 10 
percent by way of a Board decision dated in September 1990.  
The RO issued a rating decision, implementing the Board 
decision, in December 1990.  

A Board decision, dated in June 1994, increased the veteran's 
right knee disability rating to 20 percent.  The RO issued a 
rating decision, implementing the Board's decision in August 
1994.  The veteran's ratings for his bilateral knee 
disabilities have remained at 20 percent for the right knee 
and 10 percent for the left knee since that time.

The veteran submitted a claim for entitlement to service 
connection for bilateral carpal tunnel syndrome (CTS) in May 
1997.  The veteran contended that he had developed bilateral 
CTS as a result of his longtime use of crutches, cane and 
wheelchair that were necessitated because of his service-
connected bilateral knee disabilities.  

The veteran was afforded a VA neurological examination in 
August 1997.  The examination included electromyography (EMG) 
studies of both arms.  The examiner noted that the results of 
EMG studies indicated the presence of bilateral CTS.  The 
examiner also stated that he was not able to state that the 
CTS was due to the veteran's use of crutches, cane and a 
wheelchair.  The examiner ordered x-rays of both wrists that 
were interpreted to be normal.  The physical examination was 
reported to show that finger-to-nose and heel-to-shin 
coordination was normal.  The veteran did not have limb 
ataxia or tremor.  Station, as tested by sitting and standing 
in one spot, was described as normal.  The veteran was 
reported to have normal toe-heel and pacing gait.  The 
veteran was able to stand with his feet together and with his 
eyes closed without excessive swaying.  The veteran was noted 
to have weakness bilaterally in the opponens pollicis and the 
abductor pollicis brevis.  The veteran was also noted to 
perceive pinprick as sharp in all four limbs, as well as the 
position of the limbs and vibrations.  Finally, the examiner 
said that the veteran's deep tendon reflexes (DTRs) were 
hypoactive throughout and that the plantar reflexes were 
flexor bilaterally.

The same VA examiner reviewed the veteran's condition in 
October 1997.  The examiner reported that the veteran had had 
surgery to correct his CTS.  The examiner further reported 
that the veteran's symptoms were considerably improved.  The 
veteran no longer had weakness in his opponens pollicis and 
adductor pollicis brevis bilaterally.  The examiner stated 
that the bulk, power, and tone of the major muscle groups in 
both upper limbs were quite strong.  The sensory and reflex 
examination results were essentially unchanged from the 
previous examination.  The examiner concluded that it was at 
least as likely as not that the veteran's CTS was the result 
of his extended use of crutches, cane and wheelchair 
secondary to surgery and other treatment of the veteran's 
service-connected bilateral knee disabilities.

The veteran was granted service connection for his bilateral 
CTS in December 1997.  He was assigned a 10 percent 
disability for each arm, with the right arm noted to be the 
major arm.  

Associated with the claims folder are VA treatment records 
for the period from July 1997 to February 1998.  The records 
show that the veteran underwent surgery for his right CTS in 
July 1997 and his left CTS in October 1997.  The several 
postoperative treatment entries noted that the veteran 
recovered from both surgeries with no problems.

The veteran submitted his current claim for, inter alia, 
increased evaluations for his service-connected bilateral 
knee disabilities and bilateral CTS disabilities in November 
1998.  He said that he felt his disabilities had increased in 
severity and requested that he be afforded an examination.  
The veteran also included documents from the Social Security 
Administration (SSA) that showed the veteran was entitled to 
receive Supplemental Social Security Income (SSI) payments.  
Originally, the date of entitlement was as of May 1994.  
However, a 1995 decision by an administrative law judge (ALJ) 
determined that the veteran was disabled, for SSI purposes, 
as of January 1993.  The disabilities cited by the ALJ were 
the veteran's bilateral knee condition as well as his 
obesity.  He was noted to weigh approximately 450 pounds.

The veteran was afforded a VA orthopedic examination in May 
1999.  The examiner noted that the veteran was diagnosed with 
bilateral CTS in 1997 and had had surgery.  Since that time, 
most of the veteran's symptoms of CTS had subsided.  He still 
experienced occasional pain over the incision sites but no 
loss of function.  The veteran wore bilateral Velcro wrist 
splints.  He was not having any episodes of flare-ups in 
regard to his wrists.  The examiner noted that the veteran 
had undergone multiple surgeries on both knees.  The veteran 
reported that he continued to experience persistent anterior 
knee pain.  He used elastic hinged knee braces and a cane for 
ambulation on most days.  The veteran was not having any 
mechanical knee problems.  He did have occasional swelling 
but primarily he experienced the pain in the anterior aspect 
of the knees.  The veteran reported having flare-ups 
regarding his knees with increased activity.  He had not 
experienced any episodes of dislocation or subluxation.

Physical examination of the wrists revealed a range of motion 
of dosiflexion to 70 degrees bilaterally, and plantar flexion 
to 80 degrees bilaterally.  The veteran had ulnar deviation 
to 40 degrees and radial deviation to 20 degrees, 
bilaterally.  The examiner reported that the veteran was able 
to have full composite flexion of his interphalangeal (IP) 
joints and metacarpophalangeal (MCP) joints with no 
tenderness.  The surgical incision sites were noted to be 
well healed with mild tenderness to palpation.  The veteran 
had negative Phalen's, negative Tinel's signs, good capillary 
refill and normal sensory examination to his hands.  The 
examiner noted multiple surgical scars on the veteran's 
knees.  The veteran was noted to have marked lateral patellar 
tilt bilaterally.  He also had tenderness over the medial 
facet of his right patella and some mild medial joint line 
tenderness bilaterally.  There was diffuse tenderness under 
the patella on the left.  There was a positive patellar 
compression test bilaterally.  The veteran's range of motion 
for both knees was noted to be from 0 to 120 degrees.  The 
veteran was stable to varus and valgus stress at 0 and 20 
degrees.  He had a negative Lachman's, and negative anterior 
and posterior drawer tests.  There was no effusion noted 
during the examination.  The examiner noted that x-rays of 
the wrists showed no evidence of bony abnormalities.  X-rays 
of the knees were interpreted to show early degenerative 
changes.  There was also evidence of a tibial tubercle 
transfer on the right knee.  The examiner's impressions were 
bilateral wrist pain, status post carpal tunnel release, and 
bilateral knee pain, extensor mechanism malalignment, status 
post lateral releases and tibial tubercle transfer on the 
right as well as early degenerative joint disease (DJD).  The 
examiner added that the veteran's knees are exacerbated by 
his obesity.  

The veteran was afforded a VA neurology examination that 
included additional EMG testing, in August 1999.  This 
examiner originally evaluated the veteran in 1997.  The 
examiner noted that the veteran's CTS symptoms had improved 
considerably since his surgeries.  The examiner also noted 
that the veteran had developed adult onset diabetes.  The 
veteran complained of numbness in his hands and feet.  The 
neurological examination indicated that the veteran did not 
have truncal or limb ataxia.  The veteran no longer had 
weakness in his opponens pollicis and adductor pollicis 
brevis bilaterally.  The examiner stated that the bulk, 
power, and tone of the major muscle groups in both upper 
limbs were quite strong.  There was a stocking glove area of 
hypesthesia to pinprick from the mid-arm distally and from 
his knee distally.  There was a reduction of sensitivity for 
vibrations of a tuning fork at the fingertips, which the 
examiner described as about 10 percent.  The examiner also 
said that, in addition to the stocking glove numbness, the 
veteran seemed to have additional numbness involving the 
first, second, and third digits of both hands, and the 
veteran reported that area to be somewhat more numb than the 
pads of the third and fourth fingers of the same hand.  The 
examiner stated that the veteran did not have deep tendon 
reflexes and his plantar reflexes were flexor bilaterally.  
EMG studies were interpreted to show that the veteran's 
median mononeuropathy at the wrist had improved but was not 
yet normal.  There was also evidence of a peripheral 
neuropathy that was compatible with diabetes mellitus.

The RO denied the veteran's claim for increased disability 
evaluations for the issues on appeal in October 1999.  It 
should be noted that the veteran's bilateral knee 
disabilities were previously evaluated under Diagnostic Code 
5257 of the Schedule for Rating Disabilities.  38 C.F.R. 
§§ 4.1, 4.71a (2002).  Diagnostic Code 5257 pertains to knee 
disabilities involving impairments such as subluxation and 
instability.  The October 1999 rating decision changed the 
applicable diagnostic code to 5010.  Diagnostic Code 5010 is 
used to rate disabilities involving traumatic arthritis.  
38 C.F.R. § 4.71a.  

The veteran submitted additional evidence for his then 
pending claim for a total disability rating in November 1999.  
The evidence consisted of VA records dated in 1991 and 1999.  
The 1991 records noted that the veteran's bilateral knee 
condition would preclude manual labor.  A November 1999 entry 
listed the veteran's numerous prescribed medications.  Also 
included was a disability determination examination dated in 
May 1994.  The examination report noted that the veteran's 
bilateral knee condition imposed limitations on his ability 
to work as well as the types of jobs that he could do.  The 
veteran also included a report from the RO vocational 
rehabilitation and counseling officer (VR&CO), dated in July 
1999.  The report informed the veteran that, because of his 
disabilities, it was not reasonably feasible for him to 
benefit from a vocational rehabilitation program enough to 
become employed at that time.  The veteran's multiple 
conditions to include his knees, back, CTS, glaucoma, and 
obesity were all felt to contribute to the decision that he 
was not a candidate for vocational rehabilitation.

The veteran submitted a statement in September 1999 wherein 
he said that he was prescribed knee braces; however, because 
of his size, the knee braces had to be specially made.  He 
included a copy of a VA record that showed a solicitation for 
a bid on the knee braces.

The veteran submitted a copy of a VA outpatient treatment 
entry dated in January 2000.  The entry reported on an 
orthopedic clinic visit by the veteran.  The veteran was 
noted to have multiple medical problems.  In addition to his 
morbid obesity, he had diabetes, and multiple joint problems 
including quite severe bilateral knee problems.  The examiner 
also listed medical problems of glaucoma, and insulin 
dependent diabetes.  The veteran was noted to have residuals 
from bilateral CTS and had developed a neuropathy that was 
thought to be secondary to his diabetes.  The examiner stated 
that the veteran's overall condition rendered him 
unemployable.

The veteran testified at a hearing at the RO in June 2000 
regarding his claim for a total disability evaluation based 
on individual unemployability (TDIU) and service connection 
for hypertension, diabetes, and obesity as secondary to his 
service-connected disabilities.  In regard to his obesity, 
the veteran testified that he was unable to exercise much and 
was unable to lift weights because of his bilateral wrist and 
knee disabilities.  The veteran testified he would experience 
numbness in his hands in the index finger to little finger 
area down to the wrist.  He said he would have pain if he 
started gripping things too much.  He indicated that driving 
would cause the pain.  He also said that walking with a cane 
could cause an aggravation of his CTS symptoms.  He thought 
that his CTS was the same for both wrists.  The veteran 
testified that his knees would get stiff if he sat for too 
long a period.  He would sometimes experience numbness in his 
legs if he sat for too long.  He said he experienced pain in 
his knees if he climbed stairs or driving for a long period 
of time.  

The veteran submitted a copy of a private VA neurology 
examination that was done in October 2000.  The veteran 
reported to the examiner that he was experiencing numbness in 
his hands.  The veteran reported having been diagnosed with 
diabetic neuropathy.  He also told the examiner that he had 
had surgery for bilateral CTS and felt that he was 
experiencing some increased symptoms of CTS.  The veteran 
expressed his symptoms as numbness and tingling involving the 
fingers of both hands.  The examiner noted that the veteran 
did not complain of any focal weakness in his hands, although 
the veteran said that he did have some difficulty with 
weakness in his hands at times.  The examiner reported that a 
test for Tinel's sign was equivocal involving the median 
nerve at the wrists bilaterally.  The veteran complained of 
elbow pain bilaterally and some dysesthesias involving his 
fifth digits as well.  The examiner noted that there was no 
definite Tinel's sign noted with palpation involving the 
ulnar nerve through the cubital tunnel.  Sensation was 
diminished to pin prick in a glove distribution in both upper 
extremities.  No focal weakness or atrophy or fasciculations 
were identified in the upper extremities.  The examiner 
remarked that EMG studies, done as part of the examination, 
showed evidence of bilateral CTS, with the right arm being 
slightly worse than the left.  There was no evidence of a 
more diffuse polyneuropathic process.  The impression was 
bilateral CTS right worse than left.  The examiner added that 
there was no evidence of active denervation.  He recommended 
that the veteran's wrists be splinted and conservative 
measures be considered.  He recommended follow-up in three to 
four months.

The veteran submitted a statement from one of his VA 
physicians in December 2000.  The physician stated that the 
veteran was caught in a vicious cycle.  He said the "wear 
and tear" of the veteran's arthritis of the joints limited 
the veteran's ability to exercise to lose weight.  The 
veteran's obesity increased the "wear and tear" damage to 
his joints.

The veteran was afforded a VA neurology examination in 
November 2000.  The examiner reviewed the report of the 
October 2000 private neurological evaluation, to include the 
EMG testing.  The veteran said that his bilateral surgeries 
in 1997 originally helped with his CTS symptoms but that he 
now experienced tingling on a daily basis.  He said that 
flare-ups included difficulty with gripping and carrying 
items.  He said that he experienced pain, weakness, and 
fatigue in both wrists.  Most of the symptoms were in the 
morning but could last one to two days.  The veteran used 
splints on occasion.  He also said that he experienced 
paresthesia in both hands.  The examiner reported that 
physical examination showed the veteran's grip was slightly 
decreased in the left hand.  He noted that the veteran had to 
frequently shake his right hand because of pain while going 
through range of motion exercises.  Pulses and sensations 
seemed intact.  The examiner felt that the veteran had 
neuralgia-type symptoms involving both wrists and hands but 
there was no muscle wasting or atrophy noted.  The diagnosis 
was recurrence of CTS, bilateral, right slightly worse than 
the left.

The RO increased the disability rating for the veteran's CTS 
of the right arm to 30 percent way of a rating decision dated 
in October 2001.  The veteran's bilateral knee disability 
ratings and the rating for CTS of his left arm remained 
unchanged.

The veteran submitted treatment reports from P. Wawers, D.C., 
in February 2002.  The reports covered evaluations done in 
January and February 2002, respectively, regarding complaints 
of back pain.  

The veteran was afforded a number of VA examinations to 
assess his several claims in December 2001.  Pertinent to 
this appeal were the results of an orthopedic examination.  
The veteran complained of daily pain, stiffness and weakness 
in both knees.  He said that he experienced give-way in his 
knees.  The examiner said that these problems did interfere 
with the veteran on a daily basis because he had a very 
difficult time ambulating and could not be on his feet for 
long periods of time.  Physical examination noted a range of 
motion for the right knee of 25 to 60 degrees.  The examiner 
remarked that the veteran could not completely extend the 
right knee.  Flexion for the left knee was described as worse 
with flexion to 40 to 55 degrees.  The veteran could not 
fully extend the left knee either.  The examiner remarked 
that he could not retest the range of motion because the 
veteran said that it caused pain and cramping in his legs.  
The examiner also said that he could not determine whether 
there was any ligamentous laxity because of the veteran's 
size.  No diagnostic tests were performed in conjunction with 
this examination but the examiner noted that prior x-rays had 
documented degenerative changes in both knees with a history 
of chondromalacia.  The diagnoses were degenerative changes 
to both knees, hardware in the right knee, chondromalacia 
patella in both knees and history of multiple operative 
procedures for both knees.  In regard to examination findings 
pertinent to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
the examiner stated that he could not get the veteran to 
perform the tests as needed.  The examiner repeated that the 
veteran was only able to perform limited initial range of 
motion tests and could not do more because it would lead to 
cramping and pain in his legs.  The examiner said that the 
veteran exhibited moderate to marked fatigability, even with 
extremely minimal use, moderate pain and moderate weakness 
and mild to moderate incoordination with the first range of 
motion exercises of both knees.

The results of a general medical examination reported that 
the neurological examination was essentially intact.  The 
examiner reported that the veteran's grasps were equal but 
weakened because of a history of CTS.  The diagnosis was CTS 
bilaterally.

Associated with the claims folder are VA treatment records 
for the period from December 1992 to May 2002.  The veteran 
was seen for a complaint of numbness of the left hand in 
October 2000.  The clinical entry noted that the veteran had 
been moving furniture two days earlier.  His left hand 
started to hurt the night before he was seen.  The 
examination reported that the veteran's monofilament 
sensation was intact, although the veteran reported that the 
quality of the sensation was different in the left 4th and 5th 
digits.  The remainder of the treatment records referred to 
treatment provided for unrelated medical conditions.  It is 
noteworthy that there were multiple entries reporting on the 
veteran's active participation in recreational therapy by 
means of completing numerous craft kits.  There was no 
indication in the clinical records that such activity caused 
any increased symptomatology pertaining to the veteran's CTS.

The RO granted service connection for obesity, diabetes 
mellitus, hypertension, sleep apnea, a low back condition, 
and entitlement to a TDIU rating in May 2002.  The several 
medical conditions were service-connected as secondary to the 
veteran's service-connected bilateral knee disabilities.  The 
veteran's ratings for his bilateral CTS and bilateral knee 
disabilities were unchanged.

The veteran was issued a supplemental statement of the case 
(SSOC) in May 2002.  The SSOC informed the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law 106-475.  The SSOC also informed the 
veteran of the regulations that were issued to implement 
these statutory changes.  Finally, the veteran was advised 
that he had 60 days to provide any additional evidence or 
argument in regard to his claim.

The veteran submitted a statement in June 2002 wherein he 
stated that he had no additional evidence or information to 
submit.  He requested that his claim be forward to the Board 
for appellate review.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

A.  CTS

The provisions of 38 C.F.R. § 4.120 (2002) dictate that 
neurological disabilities are ordinarily rated in proportion 
to the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

The veteran's CTS of the right (major) arm has been rated as 
30 percent disabling under Diagnostic Code 8515 for 
disabilities involving the median nerve.  38 C.F.R. § 4.124a 
(2002).  Under Diagnostic Code 8515, a 70 percent rating, the 
maximum schedular rating, is warranted where there is 
complete paralysis with manifestations such as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of the middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  The term "incomplete paralysis", with 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Incomplete 
paralysis of a moderate level warrants a 30 percent 
evaluation for the major arm.  A 50 percent evaluation is for 
consideration where the disability is severe.  38 C.F.R. § 
4.124a.

In this case there is no basis to grant an increased rating 
for the veteran's CTS of the right arm.  The several post-
surgical neurological examinations have all found only minor 
complaints primarily involving complaints of numbness.  There 
is no objective evidence of any atrophy, limitation of the 
use of the fingers or hand or impairment of the wrist due to 
CTS.  The veteran has been noted to have a decrease in grip 
as his most significant objective finding.  EMG studies from 
August 1999 and October 2000 support the conclusion that the 
veteran still has symptoms of CTS but they are wholly 
sensory.  The multiple VA outpatient treatment records do not 
show any evidence of a continued problem with CTS with the 
right hand.  In fact, the veteran is noted to participate in 
multiple recreational therapy projects requiring the use of 
his hands to build various crafts.  

The veteran's complaints of numbness, pain, and tingling in 
his right hand are contemplated in the 30 percent rating.  
For the reasons set forth above, the evidence does not show 
that the veteran's symptoms are of such severity as to 
warrant the assignment of a 50 percent rating.

In regard to the left (minor) arm, the veteran has been 
evaluated as 10 percent disabling for mild incomplete 
paralysis of the median nerve.  A 20 percent rating is for 
consideration when the incomplete paralysis of the minor arm 
is moderate.  38 C.F.R. § 4.124a.  

In this case there is no objective evidence of any atrophy, 
limitation of the use of the fingers or hand, or impairment 
of the wrist due to CTS.  The same analysis as for the right 
hand applies.  The several postoperative neurological 
examinations and EMG studies do not show objective symptoms 
beyond complaints of numbness, tingling and pain.  Also, the 
VA treatment records document the veteran's involvement with 
recreational therapy and his ability to complete multiple 
craft projects with no indication in the treatment records of 
an increase in symptomatology from the use of his hands.  

The veteran's complaints of numbness, pain, and tingling in 
his left hand are contemplated in the 10 percent rating for 
the minor arm.  Because of his lack of more disabling 
problems, his symptoms may not be characterized as being of 
such severity as to warrant the assignment of a 20 percent 
rating for moderate incomplete paralysis of the left median 
nerve.

B.  Knee Disabilities

As noted above, Diagnostic Code 5010 is used to rate 
disabilities involving traumatic arthritis.  The rating 
schedule provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, provides that, when documented by x- rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

The veteran's left knee has been rated as 20 percent 
disabling under Diagnostic Code 5010-5260, pertaining to 
limitation of flexion of the leg.  Under Diagnostic Code 
5260, a 20 percent rating is for application where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  A 30 percent rating 
is the maximum schedular rating under Diagnostic Code 5260.  
38 C.F.R. § 4.71a.

The veteran's right knee has been rated as 20 percent 
disabling under Diagnostic Codes 5010-5261, pertaining to 
limitation of extension of the leg.  Under Diagnostic Code 
5261, a 20 percent rating is assigned when extension is 
limited to 10 degrees.  A 30 percent rating is for 
consideration where extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 30 
degrees.  38 C.F.R. § 4.71a.

A review of the claims folder reveals that veteran underwent 
surgery on both knees on several occasions with the last 
documented surgery occurring in 1992.  The surgeries included 
extensor mechanism realignment for both knees.  The veteran 
has continually complained of pain in his knees since his 
original claim was filed in 1982.  Further, he has 
experienced a steady weight gain since 1982 to the point 
where his weight is in excess of 400 pounds.  Several 
examiners and a number of clinical reviews have noted that 
the veteran's weight contributed to this level of pain and 
loss of function of the knees.  (The veteran was granted 
service connection for obesity secondary to his service-
connected knee disabilities in May 2002.)

At the time of his May 1999 VA examination the veteran had a 
range of motion for both knees from 0 to 120 degrees.  This 
range of motion was consistent with others of record prior to 
the current claim for an increased rating being submitted in 
November 1998.  The results of the veteran's November 2000 
orthopedic examination reflected a decrease in the range of 
motion, 10 -85 degrees, bilaterally.  The December 2001 
examination noted that the veteran could not fully extend 
either knee and had flexion from 25 to 60 degrees on the 
right and 40 to 55 degrees on the left.  Moreover, the 
veteran was unwilling to undergo repeated range of motion 
measures because he feared cramping and pain.  

The Board notes that the outpatient treatment records that 
relate to the period of the claim from November 1998 to May 
2002 do not reflect any evaluations of knee complaints, 
particularly ones that would show the results of physical 
examination.  The records do show that, while the veteran has 
limitations because of his knee disabilities, he has been 
noted to go on outings, travel out of the country, and move 
his residence from one location to another.  The Board 
further notes that the veteran has been granted service 
connection for several disabilities as secondary to his 
service-connected bilateral knee disabilities--an indication 
of the severity of his knee disabilities.

The evidence of record does not support an increased 
evaluation for the right knee disability under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Although the 
more recent examination is not clear on the question of exact 
degrees of motion, there is no evidence of flexion being 
limited to 15 degrees or extension being limited to 20 
degrees for the right leg to warrant a 30 percent rating.  
Further, there is no evidence to support an increased 
evaluation for the left knee under either of those diagnostic 
codes.  There is no evidence of flexion being limited to 30 
degrees or extension limited to 15 degrees to warrant a 20 
percent rating for the left knee.  The Board notes that the 
latest examination failed to state a specific finding of the 
range of motion for extension; however, the examiner stated 
that the veteran could not completely extend either knee.  
This is in keeping with the range of motion from the November 
2000 VA orthopedic examination which found a range of motion 
of 10-85 degrees for the veteran, bilaterally.  The latest 
examination showed flexion performed to as much as 60 degrees 
on the right and to as much as 55 degrees on the left.  
Further, there is no indication in any of the treatment 
records to reflect that the veteran's extension, for either 
knee, has grown more limited than the 10 degrees recorded in 
November 2000.  Therefore, an increased rating is not 
warranted based on the objective clinical findings of loss of 
motion.

The Board has considered other potential diagnostic codes to 
establish an increased rating for the veteran's bilateral 
knee disabilities.  However, inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or fibula 
such as malunion with marked knee disability, a higher 
evaluation under Diagnostic Code 5256 or 5262 is not for 
application in this case.

Further, evidence of record does not objectively demonstrate 
subluxation or lateral instability to warrant consideration 
of a separate disability rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  The Board acknowledges that the veteran 
has been provided knee braces by VA; however, the objective 
evidence of record does not demonstrate any evidence of 
subluxation or lateral instability in the VA examinations or 
treatment records.  The December 2001 examiner was unable to 
test for instability because of the veteran's size.  As such 
there is no basis for consideration of a separate disability 
rating for the veteran's bilateral knee disabilities under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).  DeLuca, supra.  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

Here the veteran's range of motion underwent a dramatic 
change from prior examinations as of December 2001.  Pain had 
been a constant factor since his initial claim in 1982, but 
the veteran's range of motion was fairly constant.  The 
examiner from December 2001 stated that there was evidence of 
moderate to marked fatigability, even with extremely minimal 
use, moderate pain and weakness, and mild to moderate 
incoordination with the range of motion exercises.  Thus, the 
Board concludes that the results of the December 2001 
examination support a 30 percent rating for the right knee 
disability and a 20 percent rating for the left knee 
disability due to the factors as described in 38 C.F.R. §§ 
4.40, 4.45 4.59, and DeLuca.  Nevertheless, there is no 
indication that greater ratings are warranted on account of 
such functional losses.

The Board has also considered whether any claim for increase 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  Extra-
schedular evaluations are intended for application in cases 
in which the schedular evaluation is inadequate to compensate 
for the average earning capacity impairment due exclusively 
to service-connected disability.  38 C.F.R. § 3.321(b) 
(2002).  The governing norm in such exceptional cases is a 
finding that the case represents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his service-connected knee disabilities 
since 1993, almost 10 years ago.  He has not required any 
further surgery for his CTS and is noted to have symptoms of 
his CTS that are consistent with the disability evaluations 
already assigned.  The veteran is unemployed as a result of 
his overall medical condition, to include a number of 
service-connected disabilities not for consideration in the 
present appeal.  The VA examination reports and outpatient 
treatment records do not reflect ongoing treatment for the 
veteran's knees or CTS that would warrant any consideration 
of an extraschedular rating.  Therefore, the Board has 
concluded that referral of any rating claim for 
extraschedular consideration is not in order.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased ratings for the veteran's service-connected 
bilateral CTS.  The Board is also unable to identify a 
reasonable basis for granting a rating for the veteran's 
bilateral knee disabilities beyond the current increases to 
30 and 20 percent, respectively.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming increased evaluations for service-connected 
disabilities.  He has received VA examinations to assess his 
current level of disability, his claims have been denied 
based on that, and other evidence, and the veteran has been 
informed of the evidence necessary to warrant increased 
evaluations.  There is no additional information or evidence 
needed to substantiate and complete his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted his claim for increased evaluations in 
November 1998.  He was afforded VA examinations in 1999.  His 
claim was denied in October 1999 and he was advised of the 
denial in November 1999.  The rating decision informed the 
veteran that his bilateral knee disabilities and bilateral 
CTS did not satisfy the pertinent rating criteria to justify 
increased evaluations.  The rating decision set forth the 
criteria to meet in order to warrant a higher evaluation.

The veteran testified at a hearing at the RO in June 2000.  
While the hearing was to address other issues then under 
consideration, he presented evidence regarding the issues on 
appeal.  This testimony included the veteran describing his 
symptoms and the limitations imposed by his disabilities as a 
means of demonstrating that he did satisfy the criteria for 
increased evaluations.  

The veteran was issued a statement of the case (SOC) in 
October 2000 that contained a review of all of the evidence 
of record.  The veteran's claim remained denied because he 
had not provided evidence to demonstrate that his service-
connected disabilities satisfied the rating criteria to 
justify an increase.  

Additional examinations were provided and other evidence 
identified by the veteran was obtained.  The veteran also 
submitted additional evidence on his behalf.  A supplemental 
statement of the case (SSOC) was issued in November 2001 that 
again reviewed all of the evidence of record and informed the 
veteran that this evidence did not justify a grant of the 
benefits sought.  A May 2002 SSOC informed the veteran 
regarding the enactment of the VCAA and provided citation to 
the pertinent regulations in addition to reviewing the 
evidence added to the record after November 2001.  The 
veteran's claims for increased ratings remained denied 
because the evidence did not demonstrate that he satisfied 
the necessary criteria to allow for an increase.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to justify increased evaluations for his 
service-connected disabilities.  He was kept informed of the 
evidence developed by VA and of what was required of him.  
The October 2000 SOC, and November 2001 and May 2002 SSOCs 
informed the veteran as to why the evidence of record did not 
allow for the grant of his claim.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 38 
C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran was 
afforded multiple VA examinations for the purpose of 
assessing his level of disability from his service-connected 
disabilities.  He was afforded the opportunity to testify at 
a hearing at the RO.  He was also afforded the opportunity to 
have a Travel Board hearing scheduled but he withdrew his 
request for the hearing.  Finally, the veteran submitted a 
statement in June 2002 stating that he had no further 
evidence to submit in the case and requested that his appeal 
be forwarded to the Board.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).








	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation for CTS of the right arm is denied.

An increased evaluation for CTS of the left arm is denied.

Entitlement to an evaluation of 30 percent for chondromalacia 
of the right knee, postoperative, extension mechanism 
malalignment with x-ray evidence of arthritis, and partial 
quadriceps tendon rupture, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for chondromalacia 
of the left knee, postoperative, and extension mechanism 
malalignment with x-ray evidence of arthritis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

